Name: Commission Regulation (EEC) No 1501/80 of 16 June 1980 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 6 . 80 Official Journal of the European Communities No L 149/25 COMMISSION REGULATION (EEC) No 1501 /80 of 16 June 1980 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ('), as last amended by Regulation (EEC) No 234/79 ( 2 ), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1 445/76 (3 ), as last amended by Regulation (EEC) No 1378 /79 (4 ), listed the varieties of Lolium perenne L. of high persistence , late or medium late , and of Lolium perenne L. of low persistence, medium late , medium early or early , within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358 /71 ; Whereas, since the last amendment to Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed , while certi ­ fied seed of other varieties has appeared on the market and will be marketed for the first time during the 1980/ 81 marketing year ; whereas , furthermore , the application of the classification criteria to certain varie ­ ties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds , HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 246, 5 . 11 . 1971 , p. 1 . ( 2 ) OJ No L 34, 9 . 2 . 1979 , p. 2 . ( 3 ) OJ No L 161 , 23 . 6 . 1976, p. 10 ( ¦) OJ No L 166 , 4 . 7 . 19 79 , p . 9 . No L 149 /26 Official Journal of the European Communities 17 . 6 . 80 BILAG /  ANHANG I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Sorter med hÃ ¸j persistens, sildige eller halvsildige Sorten mit hoher Persistenz, spÃ ¤te oder mittelspÃ ¤te Varieties of high persistence, late or medium late VarietÃ ©s Ã haute persistance, tardives ou mi-tardives VarietÃ ad alta persistenza, tardiva o semitardiva Zeer standvastige rassen , late of halflate 1 . Aberystwyth S. 23 35 . Mascot 2 . Aberystwyth 101 36 . Meltra RvP (T) 3 . Akron 37 . Midas 4 . Albi 38 . Mirvan 5 . Angela 39 . Mombassa 6 . Animo 40 . Moretti 7 . Bardetta 41 . N.F.G. 8 . Barenza 42 . Pablo 9 . Barlenna 43 . Parcour 10 . Bellatrix 44 . Patora 1 1 . Borvi 45 . Pelo 12 . Capper 46 . Perma 13 . Caprice 47 . Perray 14 . Combi 48 . Pippin 15 . Compas 49 . Player 16 . Donata 50 . Pleno 17 . Doublet 51 . Preference 18 . Elrond 52 . Romney 19 . Endura 53 . Rondeel 20 . Ensporta 54 . Saione 21 . Fingal 55 . Semperweide 22 . Goal 56 . Servo 23 . Grandstand 57 . Silian 24 . Hubal 58 . Sisu 25 . Hunter 59 . Spirit 26 . Karin 60 . Splendor 27 . Kent Indigenous 61 . Sportiva 28 . Kosta 62 . Springfield 29 . Lamora (Mommersteeg's Weidauer) 63 . Sprinter 30 . Lilope 64. Talbot 3 1 . Loretta 65 . Trani 32 . Majestic 66 . Tresceaver 33 . Manhattan 67 . Vigor (Melle) 34 . Marathon 68 . Wendy 17 . 6 . 80 Official Journal of the European Communities No L 149 /27 BILAG II  ANHANG II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Sorter med lav persistens , halvsildige , halvtidlige eller tidlige Sorten mit geringer Persistenz , mittelspÃ ¤te, mittelfrÃ ¼he oder frÃ ¼he Varieties of low persistence , medium late, medium early or early VarietÃ ©s Ã basse persistance , mi-tardives , mi-prÃ ©coces ou prÃ ©coces VarietÃ a bassa persistenza, semitardiva, semiprecoce o precoce Weinig standvastige rassen , halflate , halfvroege of vroege 1 . Atempo (T) 8 . Presto Pajbjerg 2 . Bocage 9 . Printo 3 . Dux 0tofte 10 . Real 4 . Gazon 1 1 . Tailteann 5 . Hunsballe 12 . Verna Pajbjerg 6 . Mito DÃ ¦hnfeldt 13 . Victoria trifolium 7 . OdengrÃ ¼n 14 . Viris (Weiris )